DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims 1 – 3, 5, 7 – 9 and 11 – 13.   Claims 4, 6 and 10 are cancelled. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 3, 5, 7 – 9 and 11 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (U.S. Patent Publication No. 2010/0242193 A1) in view of Johnson (U.S. Patent Publication No. 2006/0257819 A1).
Regarding Independent Claim 1, Harrison teaches a dental hygiene device (Fig. 1) comprising: a shaft (14; Fig. 6) having a first end (42a) configured to be attachable to an electric toothbrush (10; Fig. 1), such that the shaft (14) is operationally engaged thereto (Paragraph [0026]), wherein the shaft (14) is configured for being oscillated by the electric toothbrush (Paragraph [0040]); and a plurality of bristles (bristles, 16) engaged to and extending from the shaft  (14) proximate to a second end (42b) thereof, such that the bristles (16) oscillate coincidentally with the shaft (14; Paragraph [0040]), the plurality of bristles (16) being tapered (Fig. 1) distal from the shaft (14) such that the plurality of bristles (16) is pointed (Fig. 1), wherein the plurality of bristles (16) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth), a base (block, 70) engaged to and positioned between the shaft (14) and the bristles (16), the base (70) being reversibly engageable to the shaft (14; Fig. 6), the shaft (14) having an indent (recess, 66; Fig. 6) positioned therein proximate to the second end (42b), the indent (66) being internally attachable (via aperture, 62); and a post (76) engaged to and extending from a bottom of the base (70), such that the post (76) is positioned for selectively inserting into the indent (66) for removably engaging the base (70) to the shaft (14).  
Harrison does not teach the indent being internally threaded, the post being externally threaded such that the post is complementary to the indent such that the post is positioned for selectively threadedly inserting into the indent for removably engaging the base to the shaft.
Johnson, however, teaches the indent (formed in enlarged portion, 32 as shown in Fig. 1; Paragraph [0055]) being internally threaded (Fig. 1 and Paragraph [0055]), the post (30) being externally threaded (Fig. 1 ) such that the post (30) is complementary to the indent such that the post (30) is positioned for selectively threadedly inserting into the indent for removably engaging the base (34) to the shaft (26).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the indent and post of Harrison to further include the indent being internally threaded he post being externally threaded, as claimed and as taught by Johnson, since it has been held to be within the general skill of a worker in the art to select a known connection means on the basis of its suitability for the intended use of the device.

    PNG
    media_image1.png
    535
    464
    media_image1.png
    Greyscale
Regarding Claim 2, Harrison teaches the dental hygiene device (Fig. 1) wherein the shaft (14) comprises: a proximal section (Annotated Fig. 6), the proximal section being conical frustum shaped (Annotated Fig. 6), the proximal section having a channel (Annotated Fig. 6) extending thereinto, the channel (Annotated Fig. 6) being complementary to a driveshaft (camshaft, 102; Fig. 6) of the electric toothbrush (Fig. 6), wherein the channel (Annotated Fig. 6) is configured for insertion of the driveshaft (102) for operationally engaging the shaft (14) to the electric toothbrush (Fig. 6); a medial section (Annotated Fig. 6) engaged to and extending linearly from the proximal section (Annotated Fig. 6), the medial section (Annotated Fig. 6) being tapered such that the medial section is circumferentially smaller distal to the proximal section (Annotated Fig. 6); and a distal section (Annotated Fig. 6) engaged to the medial section (Annotated Fig. 6) distal from the proximal section (Annotated Fig. 6)  and extending transversely therefrom.  

    PNG
    media_image2.png
    619
    422
    media_image2.png
    Greyscale
Regarding Claim 3, Harrison teaches the dental hygiene device (Fig. 1) wherein each bristle (16) has a respective length (Fig. 5a) such that the plurality of bristles (16) comprises bristles having a variety of lengths (Fig. 5a), the bristles (16) of the plurality of bristles (Fig. 5a) being arranged such that the plurality of bristles (16) 7comprises a first section (Annotated Fig. 5a), positioned proximate to the shaft (14), and a second section (Annotated Fig. 5a) extending from the first section (Annotated Fig. 5a) and being positioned distal from the shaft (14), the first section being conical frustum shaped (Fig. 8) such that the first section (Annotated Fig. 5a) is circumferentially smaller proximate to the shaft (14), the second section (Annotated Fig. 5a) being conically shaped (Fig. 8) such that the second section (Annotated Fig. 5a) is circumferentially smaller and pointed (Fig. 5a) distal from the first section (Annotated Fig. 5a), wherein the second section (Annotated Fig. 5a) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth).  
Regarding Claims 5 and 11, Harrison teaches all of the elements of the dental hygiene device as discussed in claims 4 and 10 above.
Harrison does not teach the dental hygiene device wherein the base is square frustum shaped, however, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the base of Harrison to further include the base is square frustum shaped, as claimed, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Regarding Independent Claim 7, Harrison teaches a dental hygiene device and electric toothbrush combination comprising (Fig. 1): an electric toothbrush (10), a shaft (14) having a first end (42a) engaged to the electric toothbrush (10), such that the shaft (14) is operationally engaged thereto (Paragraph [0026]), such that the shaft (14) is positioned for being oscillated by the electric toothbrush (Paragraph [0040]); and a plurality of bristles (16) engaged to and extending from the shaft (14) proximate to a second end (42b) thereof, such that the bristles (16) oscillate coincidentally with the 8shaft (14), the plurality of bristles (16) being tapered distal from the shaft (14) such that the plurality of bristles (16) is pointed (Fig. 1), wherein the plurality of bristles (16) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth). 
Harrison does not teach the indent being internally threaded, the post being externally threaded such that the post is complementary to the indent such that the post is positioned for selectively threadedly inserting into the indent for removably engaging the base to the shaft.
Johnson, however, teaches the indent (formed in enlarged portion, 32 as shown in Fig. 1; Paragraph [0055]) being internally threaded (Fig. 1 and Paragraph [0055]), the post (30) being externally threaded (Fig. 1 ) such that the post (30) is complementary to the indent such that the post (30) is positioned for selectively threadedly inserting into the indent for removably engaging the base (34) to the shaft (26).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the indent and post of Harrison to further include the indent being internally threaded he post being externally threaded, as claimed and as taught by Johnson, since it has been held to be within the general skill of a worker in the art to select a known connection means on the basis of its suitability for the intended use of the device.
Regarding Claim 8, Harrison teaches the dental hygiene device and electric toothbrush combination (Fig. 1), wherein the shaft (14) comprises: a proximal section (Annotated Fig. 6), the proximal section (Annotated Fig. 6) being conical frustum shaped (Fig. 6), the proximal section (Annotated Fig. 6) having a channel (Annotated Fig. 6) extending thereinto, the channel (Annotated Fig. 6) being complementary to a driveshaft (102) of the electric toothbrush (10), such that the channel (Annotated Fig. 6) is positioned for insertion of the driveshaft (102) for operationally engaging the shaft (14) to the electric toothbrush (10); a medial section (Annotated Fig. 6) engaged to and extending linearly from the proximal section (Annotated Fig. 6), the medial section (Annotated Fig. 6) being tapered such that the medial section (Annotated Fig. 6) is circumferentially smaller distal to the proximal section (Annotated Fig. 6); and a distal section (Annotated Fig. 6) engaged to the medial section (Annotated Fig. 6) distal from the proximal section (Annotated Fig. 6) and extending transversely therefrom.  
Regarding Claim 9, Harrison teaches the dental hygiene device and electric toothbrush combination (Fig. 1), wherein each bristle (16) has a respective length (Fig. 5b) such that the plurality of bristles (16) comprises bristles having a variety of lengths (Fig. 5b), the bristles (16) of the plurality of bristles (16) being arranged such that the plurality of bristles (16) comprises a first section (42a), positioned proximate to the shaft (14), and a second section (42b) extending from the first section (42a) and being positioned distal from the shaft (14), the first section (Annotated Fig. 5a) being conical frustum shaped (Fig. 8)  such that the first section (Annotated Fig. 5a) is circumferentially smaller proximate to the shaft (14), the second section (Annotated Fig. 5a) being conically shaped (Fig. 8) such that the second section (Annotated Fig. 5a) is circumferentially smaller and pointed (Annotated Fig. 5a) distal from the first section (Annotated Fig. 5a), wherein the second section (Annotated Fig. 5a) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth).  
Regarding Claim 10, Harrison teaches the dental hygiene device and electric toothbrush combination (Fig. 1) further including a base (70) engaged to and positioned between the shaft (14) and the bristles (16), the base (70) being reversibly engageable to the shaft (14; Fig. 6).  
Regarding Independent Claim 13, Harrison teaches a dental hygiene device (Fig. 1) comprising: a shaft (14) having a first end (42a) configured to be attachable to an electric toothbrush (10), such that the shaft (14) is operationally engaged thereto (Paragraph [0026]), wherein the shaft (14) is configured for being oscillated by the electric toothbrush (Paragraph [0040]), the shaft (14) having an indent (66) positioned therein proximate to a second end (42b) thereof,  the shaft (14) comprising: a proximal section (Annotated Fig. 6), the proximal section (Annotated Fig. 6) being conical frustum shaped (Fig. 6), the proximal section (Annotated Fig. 6) having a channel (Annotated Fig. 6) extending thereinto, the channel (Annotated Fig. 6) being complementary to a driveshaft (102) of the electric toothbrush (10), wherein the channel (Annotated Fig. 6) is configured for insertion of the driveshaft (102) for operationally engaging the shaft to the electric toothbrush (10), a medial section (Annotated Fig. 6) engaged to and extending linearly from the proximal section (Annotated Fig. 6), the medial section (Annotated Fig. 6) being tapered such that the medial 10section (Annotated Fig. 6) is circumferentially smaller distal to the proximal section (Annotated Fig. 6), and a distal section (Annotated Fig. 6) engaged to the medial section (Annotated Fig. 6) distal from the proximal section (Annotated Fig. 6) and extending transversely therefrom; a plurality of bristles (16) engaged to and extending from the shaft (14) proximate to the second end (42b), such that the bristles (16) oscillate coincidentally with the shaft (14), the plurality of bristles (16) being tapered (Fig. 6) distal from the shaft (14) such that the plurality of bristles (16)  is pointed (Fig. 1), wherein the plurality of bristles (16) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth), each bristle (16) having a respective length (Fig. 5b) such that the plurality of bristles (16) comprises bristles (16) having a variety of lengths (Fig. 5b), the bristles of the plurality of bristles (16) being arranged such that the plurality of bristles comprises a first section (Annotated Fig. 5a), positioned proximate to the shaft (14), and a second section (Annotated Fig. 5a) extending from the first section (Annotated Fig. 5a) and being positioned distal from the shaft (14), the first section (Annotated Fig. 5a) being conical frustum shaped (Fig. 8) such that the first section (Annotated Fig. 5a) is circumferentially smaller proximate to the shaft (14; Fig. 5a), the second section (Annotated Fig. 5a) being conically shaped (Fig. 8) such that the second section is circumferentially smaller and pointed (Annotated Fig. 5a) distal from the first section (Annotated Fig. 5a), wherein the second section (Annotated Fig. 5a) is configured for brushing proximal surfaces of adjoining teeth and pockets resulting from crooked teeth (the brush of Harrison is a toothbrush, thus it is configured to brush proximal surfaces of adjoining teeth and pockets resulting from crooked teeth); a base (70) engaged to and positioned between the shaft (14) and the bristles (16), the base (70) being reversibly engageable to the shaft (14; Fig. 6), and a post (76) engaged to and extending from a bottom of the base (70), the post (76) is complementary to the indent (66) , such that the post (76) is positioned for selectively inserting into the indent (66) for removably engaging the base (70) to the shaft (14).
Harrison does not teach the indent being internally threaded and extending partially through the shaft, the post being externally threaded or the base being square frustum shaped. 
Johnson, however, teaches the indent (formed in enlarged portion, 32 as shown in Fig. 1; Paragraph [0055]) being internally threaded (Fig. 1 and Paragraph [0055]) and extending partially through the shaft (26; Fig. 1), the post (30) being externally threaded (Fig. 1 ) such that the post (30) is complementary to the indent such that the post (30) is positioned for selectively threadedly inserting into the indent for removably engaging the base (34) to the shaft (26).
It would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the indent and post of Harrison to further include the indent being internally threaded he post being externally threaded, as claimed and as taught by Johnson, since it has been held to be within the general skill of a worker in the art to select a known connection means on the basis of its suitability for the intended use of the device.
Further, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to modify the base of Harrison to further include the base is square frustum shaped, as claimed, since such a modification would have involved a mere change in the shape/size of a component. A change in shape/size is generally recognized as being within the level of ordinary skill in the art.
Response to Arguments
Applicant's arguments filed October 13, 22 to rejected claims 1 – 13 under U.S.C. 35 102 and 103 have been fully considered but they are not persuasive; therefore the rejection is maintained.  Applicant argues that the treaded indent extending partially through the shaft is not well known in the art.  Examiner respectfully disagrees and has provided at least one prior art reference in support.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723